Case 2:85-cv-04544-DMG-AGR Document 533 Filed 03/28/19 Page 1 of 1 Page ID #:25962



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

   Case No.    CV 85-4544-DMG (AGRx)                                  Date     March 28, 2019

   Title Jenny L. Flores, et al. v. William P. Barr, et al.                          Page     1 of 1

   Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                KANE TIEN                                            NOT REPORTED
                Deputy Clerk                                          Court Reporter

      Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
               None Present                                             None Present

   Proceedings: IN CHAMBERS - ORDER ADOPTING PROPOSED MODIFICATION
                [529]

           On October 5, 2018, the Court issued an Order Appointing Andrea Sheridan Ordin as the
   Special Master/Independent Monitor (“Appointment Order”).             [Doc. # 494.]        On
   March 14, 2019, the Monitor filed a Notice to the Court Re Proposed Modification, which
   proposes certain modifications to the Appointment Order (“Notice”). [Doc. # 529.] On
   March 15, 2019, the Court ordered the parties to file any objections to the Notice by
   March 25, 2019. [Doc. # 530.] On March 21, 2019, Plaintiffs stated that they have no objection
   to the proposed modifications. [Doc. # 531.] To date, Defendants have not responded to the
   Notice, and the deadline for doing so has passed.

         Accordingly, the Court APPROVES the Notice’s proposed modifications to the
   Appointment Order and issues the following rulings:

      1. The schedule provided in Paragraph D(1)(a) of the Appointment Order is modified as
         follows:
              a. The First Report was due on March 6, 2019;
              b. The Second Report and Recommendation is due on May 20, 2019;
              c. The Third Report and Recommendation is due on July 29, 2019; and
              d. The Fourth Report and Recommendation is due on October 14, 2019;
      2. Paragraph C(2) is modified such that the Monitor may obtain the services of senior aides,
         with skill and experience comparable to that of the Monitor’s, at the rate of $250 per
         hour. The hourly rate for the services of all other aides shall not exceed $125; and
      3. All other aspects of the Appointment Order remain in full force and effect.

   IT IS SO ORDERED.




   CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
